Opinion on Motion to Advance by
Chief Justice Hobson
Overruling motion.
In view of the fact that the court is practically up with the docket and to advance cases out of their turn often operates to delay the decision of other cases where the delay is equally hurtful, the court has adopted the rule to advance no case out of its turn and to take up the cases in order of their submission as nearly as this may be reasonably done, unless the ease involves a question of public interest or it appears that irreparable injury will result from the delay or the case is given precedence by law. In this case no showing is made of irreparable injury and no question of public interest is involved.
Motion overruled.